Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-11 are pending in this office action.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "containing the above information" in the first limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan et al. (U.S. Patent Pub. No. 2020/0250683) in view of Cooner (U.S. Patent Pub. No. 2020/0027096).

Regarding claim 1, Padmanabhan et al. teaches a method for managing communication authority based on multi-energy equipment data flow using digital twin, which is characterized by comprising the steps below: generating a unique permission code containing the above information, from a server using an encryption algorithm according to a requesting terminal ID, a requested data ID, an authority type, and authority parameters (paragraph 0042, 0175 and 0400); establishing a data flow interaction channel between the terminal and the requested data using the unique permission code (paragraph 0177); utilizing a broadcast detection mechanism to periodically check the data flow communication authority based on the channel and continuously removes the data flow interaction channel that is expired, thus to complete the data flow communication management (paragraph 0374).
Padmanabhan et al. does not teach checking the flow based on illegal authorization.
Cooner teaches checking the flow based on illegal authorization (paragraph 0313).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine checking the flow based on illegal authorization, as taught by Cooner, with the method of Padmanabhan et al.  It would have been obvious for such modifications because illegal authorization potentially allows malicious activity to take place (see paragraph 0313 of Cooner).

Regarding claim 2, Padmanabhan et al. teaches wherein the method is characterized in that the requesting terminal ID comprises: For physical entities and different types of business applications in digital twin of multi-energy equipment, each terminal is provided with a unique terminal ID (paragraph 0042).

Regarding claim 3, Padmanabhan et al. as modified by Cooner teaches wherein the method is characterized in that the requested data ID comprises: For a storage module of a single data in a digital twin image of the multi-energy equipment, each data is provided with a unique data ID (see paragraph 0311 of Cooner).

Regarding claim 4, Padmanabhan et al. teaches wherein the method is characterized in that the server comprises: A multi-energy equipment digital twin server, comprising a traditional local server and a cloud service platform (paragraph 0408).

Regarding claim 5, Padmanabhan et al. teaches wherein the method is characterized in that the authority type includes read-only, read and write, and no access (paragraph 0220-0221).

Regarding claim 6, Padmanabhan et al. teaches wherein the method is characterized in that the authority parameters include a read cycle, a read & write cycle, a permission time limit, and an encryption algorithm type (paragraph 0317).

Regarding claim 7, Padmanabhan et al. teaches wherein the method is characterized in that the data flow interaction channel comprises a data channel and a control channel (paragraph 0222).

Regarding claim 8, Padmanabhan et al. teaches wherein the method is characterized in that the data flow interaction channel comprises a data channel and a control channel (paragraph 0222).

Regarding claim 9, Padmanabhan et al. as modified by Cooner teaches wherein the method is characterized in that the business application includes modeling, real-time simulation, batch simulation, planning optimization, and operation optimization (see paragraph 0101 of Cooner).

Regarding claim 10, Padmanabhan et al. as modified by Cooner teaches wherein the method is characterized in that the single data includes asset data, measurement data, and simulation data (see paragraph 0027 of Cooner).

Regarding claim 11, Padmanabhan et al. as modified by Cooner teaches a system for managing communication authority based on multi-energy equipment data flow using digital twin according to claim 1, which is characterized by comprising: a unique permission code registration module is used for providing a permission code to a data flow communication module (see paragraph 0367 and 0369 of Padmanabhan et al.); the data flow communication module receives the permission code provided by the unique permission code registration module to build a data channel and a control channel for transmitting the data flow and the permission code (see paragraph 0804 of Cooner); the broadcast detection module conducts periodical detection of the data flow communication authority through the control channel generated by the data flow communication module, thus to realize management of the data channel and the control channel (see paragraph 0839 of Cooner).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433